DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see last paragraph of page 7 of Application’s Remarks, filed 09/21/2022, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagura JP 2013211217A.

Claim Objections
Claim 17 objected to because of the following informalities:
Claim 17, the claim limitation “further comprising an optical sheet disposed between a display panel of the display panel unit and the light-outputting surface” should be “the display panel unit further comprising an optical sheet and a display panel, the optical sheet disposed between [[a]] the display panel The Examiner notes: the applicant can also amend the dependency of claim 16 into claim 6 instead of claim 5 and mention the original claim limitation of claim 17).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,150,516 in view of Chiu US 2014/0116607.
Regarding claim 5, the claim limitations of claim 5 of U.S. Patent No. 11,150,516 discloses all the claim limitations of claim 5, except, “the dot pattern fixe the light guide plate and the reflecting plate to each other by adherence”.
Chiu discloses, an analogous art, in at least figs.2A-3C, the dot pattern (208) fixes the light guide plate (212) and the reflecting plate (206) to each other by adherence (209, see figs.3A-3C) for the purpose of achieving a composite light guide plate (para.31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dot pattern fixes the light guide plate and the reflecting plate to each other by adherence as taught by Chiu in the display of claim 5 of U.S. Patent No. 11,150,516 for the purpose of achieving a composite light guide plate.
Claims 6 ,8, 9, 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 11,150,516 in view of Chiu US 2014/0116607 as applied to claim 5 above, and further in view of Yamada JP 2011039173A.
Regarding claims 6, 9 and 11, claims 5 and 6 of U.S. Patent No. 11,150,516 in view of Chiu discloses all the claim limitations, except, “the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser”.
Yamada discloses a display, in at least figs.3,5 and 2, the fixing layer (53(A2) or 52(A2)) adhering or sticking the display panel (LPN with at least PL1 and PL2) and the optical sheet (B, para.39 and 57) to each other (see figs.3 and 5), and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser as taught by Yamada in the display of claims 5 and 6 of U.S. Patent No. 11,150,516 in view of Chiu for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.
Regarding claim 8, Yamada discloses the fixing layer is a haze glue (para.69, 47 and 57) for the purpose of having the fixing layer with a diffusion function (para.47 and 57). The reason for combining is the same as claim 6.
Regarding claim 15, Yamada discloses the fixing layer serves as a light scatterer (para.47) for the purpose of having a function of forward-scattering incident light (para.47). The reason for combining is the same as claim 6.
The Examiner notes: For the claim limitations of claims 7, 10, 12-14 and 16-24 are taught by either Nakamura US 2013/0271700, Lee US 20030117790, Kajita US 20100165238, Li CN 1530713A, or Jang US 2010/0014276 respectively as rejected in the current office action as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607 and Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf).
Regarding claim 5, Nakamura discloses a display, in at least figs.1-16B, comprising: 
a light-emitting device (1) that outputs illuminating light; and 
a display panel unit (122) that is disposed to overlap the light-emitting device and displays an image by utilizing the illuminating light (see fig.15),
wherein the light-emitting device comprises:
a light guide plate (20) having a light-entering end surface (20A), a light-outputting surface (20B) that includes a plurality of projections (20C, see fig.1) in which the projections extend in a direction orthogonal to the light-entering end surface (see fig.1), and a rear surface (20D) that faces the light-outputting surface; 
a light source (10) disposed along the light-entering end surface, a reflecting plate (40) disposed to face the rear surface, and 
a scattering pattern (scattering agent, para.50) disposed in contact with the rear surface and the reflecting plate (see para.50 and 53), and serves as a light scatterer (see para.50).
Nakamura does not explicitly disclose the scattering pattern fixes the light guide plate and the reflecting plate to each other by adherence, and the scattering pattern is a dot pattern.
Chiu discloses, an analogous art, in at least figs.2A-3C, the scattering pattern (208) fixes the light guide plate (212) and the reflecting plate (206) to each other by adherence (209, see figs.3A-3C) for the purpose of achieving a composite light guide plate (para.31).
Nagura discloses a display, in at least figs.1-6, the scattering pattern (16) is a dot pattern (see fig.1) for the purpose of diffusing and scattering light (page 2, lines 22-24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the scattering pattern fixes the light guide plate and the reflecting plate to each other by adherence and the scattering pattern is a dot pattern as taught by Chiu and Nagura respectively in the display of Nakamura for the purpose of achieving a composite light guide plate and diffusing and scattering light.
Regarding claim 16, Nakamura discloses the projections are band-shaped (see fig.1).
Regarding claim 19, Nakamura discloses the light-emitting device includes a plurality of light sources (10)(para.46 and fig.1).
Regarding claim 21, Nakamura discloses the light guide plate is a resin substrate (para.47) and the light sources are LEDs (para.46).
Regarding claim 22, Nakamura discloses the light sources are LEDs (para.46).
Regarding claim 23, Nakamura discloses the light guide plate is a resin substrate (para.46).

Claims 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607 and Nagura JP 2013211217A as applied to claim 5, and further in view of Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798).
Regarding claim 6, Nakamura discloses the display panel unit comprises: 
a display panel (122A) that displays the image by modulating the illuminating light (see fig.15).
Nakamura in view of Chiu and Nagura does not explicitly disclose the display panel unit comprises an optical sheet disposed between the display panel and the light-outputting surface, wherein the optical sheet is a luminance-improving film, and a fixing layer disposed in contact with the display panel and the optical sheet, the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser.
Yamada discloses a display, in at least figs.3,5 and 2, the display panel unit comprises an optical sheet (B, para.39 and 57) disposed between the display panel (LPN with at least PL1 and PL2) and the light-outputting surface (the light-outputting surface of the light guide plate 41, see figs.3 and 5), wherein the optical sheet is a luminance-improving film (para.39 and 57), and a fixing layer (53(A2) or 52(A2)) disposed in contact with the display panel and the optical sheet (see figs.3 and 5), the fixing layer adhering or sticking the display panel and the optical sheet to each other (see figs.3 and 5), and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel unit comprises an optical sheet disposed between the display panel and the light-outputting surface, wherein the optical sheet is a luminance-improving film, and a fixing layer disposed in contact with the display panel and the optical sheet, the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser as taught by Yamada in the display of Nakamura in view of Chiu and Nagura for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.
Regarding claim 7, Nakamura in view of Chiu, Nagura and Yamada discloses a gap (see figs.11 and 12) is provided between the optical sheet and the light-outputting surface (see figs.11 and 12 a gap between layer 50 and the light-outputting surface, the optical sheet is formed above layer 50 taught by Yamada in claim 6, so that a gap is provided between the optical sheet and the light-outputting surface) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57). The reason for combining is the same as claim 6.
Regarding claim 8, Yamada discloses the fixing layer is a haze glue (para.69, 47 and 57) for the purpose of having the fixing layer with a diffusion function (para.47 and 57). The reason for combining is the same as claim 6.
Regarding claim 15, Yamada discloses the fixing layer serves as a light scatterer (para.47) for the purpose of having a function of forward-scattering incident light (para.47). The reason for combining is the same as claim 6.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607, Nagura JP 2013211217A and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Lee US 20030117790.
Regarding claim 9, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Lee discloses a display, in figs.3 and 5, a second fixing layer (63 or 103) is provided between the optical sheet (62b or 102b) and light-outputting surface (65 or 105) for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections (para.22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Lee in the display of Nakamura in view of Chiu, Nagura and Yamada for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections.
Regarding claim 10, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose the plurality of projections includes a material with a refractive index higher than a refractive index of the second fixing layer.
Lee discloses the light guide plate (60 or 100) includes a material with a refractive index (about 1.4 to about 1.6) higher than a refractive index (about 1.4 to about 1.6) of the second fixing layer (see claim 18, so that the refractive index of light guide plate can be about 1.6 and the refractive index of the second fixing layer can be about 1.4 as well) for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film (claims 13, 17 and 18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate includes a material with a refractive index higher than a refractive index of the second fixing layer as taught by Lee in the display of Nakamura in view of Chiu, Nagura and Yamada in order to have the plurality of projections includes a material with a refractive index higher than a refractive index of the second fixing layer because Nakamura discloses the plurality of projections is part of the light guide plate for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film.
Regarding claim 11, Nakamura in view of Chiu, Nagura and Lee does not explicitly disclose the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections.
Yamada discloses the fixing layer disposed in contact with the display panel and the optical sheet (see figs.3 and 5) and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing layer disposed in contact with the display panel and the optical sheet and serving as a light diffuser as taught by Yamada in the display of Nakamura in view of Chiu, Nagura and Lee in order to have the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections because the fixing layer functions as a light diffuser which has a function of mitigating optical interference for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607, Nagura JP 2013211217A and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Kajita US 20100165238.
Regarding claim 9, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Kajita discloses a display, in at least fig.11, a second fixing layer (9-3) is provided between the optical sheet (9-2) and light-outputting surface (the light-outputting surface of 9-4)(para.89) for the purpose of stacking the optical sheet with the light guide plate (para.89).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Kajita in the display of Nakamura in view of Chiu, Nagura and Yamada for the purpose of stacking the optical sheet with the light guide plate.
Regarding claim 10, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose the plurality of projections includes a material with a refractive index higher than the refractive index of the second fixing layer.
Kajita discloses the light guide plate includes a material (glass, para.89) with a refractive index (it’s well-known a refractive index of a glass is about 1.5 or higher) higher than a refractive index (1.15, para.89) of the second fixing layer for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film, and having the optical film functions satisfactorily (para.72).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate includes a material with a refractive index higher than a refractive index of the second fixing layer as taught by Kajita in the display of Nakamura in view of Chiu, Nagura and Yamada in order to have the plurality of projections includes a material with a refractive index higher than the refractive index of the second fixing layer because Nakamura discloses the plurality of projections is part of the light guide plate for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film, and having the optical film functions satisfactorily.
Regarding claim 11, Nakamura in view of Chiu, Nagura and Kajita does not explicitly disclose the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections.
Yamada discloses the fixing layer disposed in contact with the display panel and the optical sheet (see figs.3 and 5) and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing layer disposed in contact with the display panel and the optical sheet and serving as a light diffuser as taught by Yamada in the display of Nakamura in view of Chiu, Nagura and Kajita in order to have the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections because the fixing layer functions as a light diffuser which has a function of mitigating optical interference for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607, and Nagura JP 2013211217A and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Li CN 1530713A (see machine translation of 17475976_2022-11-08_CN_1530713_A_M.pdf).
Regarding claims 12 and 13, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose the luminance-improving film is a reflective polarization film, and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves.
Li discloses a display, in at least figs.9 and 8, the luminance-improving film is a reflective polarization film (61), and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves (page 6, lines 23-28) for the purpose of minimizing light loss and increasing the luminance (page 6, line 28 and page 6, line 47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the luminance-improving film is a reflective polarization film, and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves as taught by Li in the display of Nakamura in view of Chiu, Nagura and Yamada for the purpose of minimizing light loss and increasing the luminance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607, Nagura JP 2013211217A and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Kajita US 20100165238.
Regarding claim 14, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose the luminance-improving film is a prism sheet.
Kajita discloses a display, in at least fig.11, the luminance-improving film (9-2) is a prism sheet (para.72 discloses a prism sheet is also called a brightness improving film) for the purpose of improving the brightness of the liquid crystal display device seen from the front by directionally light emitted from the backlight device (para.72).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the luminance-improving film is a prism sheet as taught by Kajita in the display of Nakamura in view of Chiu, Nagura and Yamada for the purpose of improving the brightness of the liquid crystal display device seen from the front by directionally light emitted from the backlight device.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607 and Nagura JP 2013211217A as applied to claim 16, and further in view of Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798).
Regarding claim 17, Nakamura discloses the display panel unit comprises: 
a display panel (122A) (see fig.15).
Nakamura in view of Chiu and Nagura does not explicitly disclose the display panel unit comprising an optical sheet disposed between the display panel and the light-outputting surface.
Yamada discloses a display, in at least figs.3,5 and 2, the display panel unit comprising an optical sheet (B, para.39 and 57) disposed between the display panel (LPN with at least PL1 and PL2) and the light-outputting surface (the light-outputting surface of the light guide plate 41, see figs.3 and 5) for the purpose of improving luminance/brightness (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel unit comprising an optical sheet disposed between the display panel and the light-outputting surface as taught by Yamada in the display of Nakamura in view of Chiu and Nagura for the purpose of improving luminance/brightness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607, Nagura JP 2013211217A and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 15, and further in view of Lee US 20030117790.
Regarding claim 18, Nakamura in view of Chiu, Nagura and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Lee discloses a display, in figs.3 and 5, a second fixing layer (63 or 103) is provided between the optical sheet (62b or 102b) and light-outputting surface (65 or 105) for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections (para.22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Lee in the display of Nakamura in view of Chiu, Nagura and Yamada for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607 and Nagura JP 2013211217A as applied to claim 19, and further in view of Jang US 2010/0014276.
Regarding claim 20, Nakamura discloses the light sources are LEDs (para.46).
Nakamura in view of Chiu and Nagura does not explicitly disclose the light guide plate is a glass substrate.
Jang discloses a display, in at least fig.2, the light guide plate is a glass substrate (para.23) for the purpose of forming a transparent light guide plate (para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate is a glass substrate as taught by Jang in the display of Nakamura in view of Chiu and Nagura for the purpose of forming a transparent light guide plate.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0271700 in view of Chiu US 2014/0116607 and Nagura JP 2013211217A as applied to claim 5, and further in view of Jang US 2010/0014276.
Regarding claim 24, Nakamura in view of Chiu and Nagura does not explicitly disclose the light guide plate is a glass substrate.
Jang discloses a display, in at least fig.2, the light guide plate is a glass substrate (para.23) for the purpose of forming a transparent light guide plate (para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate is a glass substrate as taught by Jang in the display of Nakamura in view of Chiu and Nagura for the purpose of forming a transparent light guide plate.

Claims 5, 16, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607.
Regarding claim 5, Nagura discloses a display, in at least figs.1-6, comprising: 
a light-emitting device (10) that outputs illuminating light; and 
a display panel unit (3) that is disposed to overlap the light-emitting device and displays an image by utilizing the illuminating light, wherein the light-emitting device comprises: 
a light guide plate (20) having a light-entering end surface (20a), a light-outputting surface (20b) that includes a plurality of projections (T, see figs.4 and 6) in which the projections extend in a direction orthogonal to the light-entering end surface (see fig.4), and a rear surface (20c) that faces the light-outputting surface (see fig.3); 
a light source (12) disposed along the light-entering end surface, 
a reflecting plate (11) disposed to face the rear surface, and 
a dot pattern (16) disposed in contact with the rear surface and the reflecting plate, and serves as a light scatterer (page 2, line 24).  
Nagura does not explicitly disclose the dot pattern fixes the light guide plate and the reflecting plate to each other by adherence.
Chiu discloses, an analogous art, in at least figs.2A-3C, the dot pattern (208) fixes the light guide plate (212) and the reflecting plate (206) to each other by adherence (209, see figs.3A-3C) for the purpose of achieving a composite light guide plate (para.31).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dot pattern fixes the light guide plate and the reflecting plate to each other by adherence as taught by Chiu in the display of Nagura for the purpose of achieving a composite light guide plate.
Regarding claim 16, Nagura discloses the projections are band-shaped (see figs.4-6).
Regarding claim 19, Nagura discloses the light-emitting device includes a plurality of light sources (12)(see fig. 3 and 4 and page 2, last paragraph).
Regarding claim 21, Nagura discloses the light guide plate is a resin substrate (page 7, line 29) and the light sources are LEDs (page 2, last paragraph).
Regarding claim 22, Nagura discloses the light sources are LEDs (page 2, last paragraph).
Regarding claim 23, Nagura discloses the light guide plate is a resin substrate (page 7, line 29).

Claims 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 as applied to claim 5, and further in view of Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798).
Regarding claim 6, Nagura discloses the display panel unit comprises: 
a display panel (3) that displays the image by modulating the illuminating light (see fig.15).
Nagura in view of Chiu does not explicitly disclose the display panel unit comprises an optical sheet disposed between the display panel and the light-outputting surface, wherein the optical sheet is a luminance-improving film, and a fixing layer disposed in contact with the display panel and the optical sheet, the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser.
Yamada discloses a display, in at least figs.3,5 and 2, the display panel unit comprises an optical sheet (B, para.39 and 57) disposed between the display panel (LPN with at least PL1 and PL2) and the light-outputting surface (the light-outputting surface of the light guide plate 41, see figs.3 and 5), wherein the optical sheet is a luminance-improving film (para.39 and 57), and a fixing layer (53(A2) or 52(A2)) disposed in contact with the display panel and the optical sheet (see figs.3 and 5), the fixing layer adhering or sticking the display panel and the optical sheet to each other (see figs.3 and 5), and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel unit comprises an optical sheet disposed between the display panel and the light-outputting surface, wherein the optical sheet is a luminance-improving film, and a fixing layer disposed in contact with the display panel and the optical sheet, the fixing layer adhering or sticking the display panel and the optical sheet to each other, and serving as a light diffuser as taught by Yamada in the display of Nagura in view of Chiu for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.
Regarding claim 7, Nagura in view of Chiu and Yamada discloses a gap (see figs.11 and 12) is provided between the optical sheet and the light-outputting surface (see fig.3 discloses a gap between the display panel and the light-outputting surface, the optical sheet is formed on the display panel taught by Yamada in claim 6, so that a gap is provided between the optical sheet and the light-outputting surface) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57). The reason for combining is the same as claim 6.
Regarding claim 8, Yamada discloses the fixing layer is a haze glue (para.69, 47 and 57) for the purpose of having the fixing layer with a diffusion function (para.47 and 57). The reason for combining is the same as claim 6.
Regarding claim 15, Yamada discloses the fixing layer serves as a light scatterer (para.47) for the purpose of having a function of forward-scattering incident light (para.47). The reason for combining is the same as claim 6.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Lee US 20030117790.
Regarding claim 9, Nagura in view of Chiu and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Lee discloses a display, in figs.3 and 5, a second fixing layer (63 or 103) is provided between the optical sheet (62b or 102b) and light-outputting surface (65 or 105) for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections (para.22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Lee in the display of Nagura in view of Chiu and Yamada for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections.
Regarding claim 10, Nagura in view of Chiu and Yamada does not explicitly disclose the plurality of projections includes a material with a refractive index higher than a refractive index of the second fixing layer.
Lee discloses the light guide plate (60 or 100) includes a material with a refractive index (about 1.4 to about 1.6) higher than a refractive index (about 1.4 to about 1.6) of the second fixing layer (see claim 18, so that the refractive index of light guide plate can be about 1.6 and the refractive index of the second fixing layer can be about 1.4 as well) for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film (claims 13, 17 and 18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate includes a material with a refractive index higher than a refractive index of the second fixing layer as taught by Lee in the display of Nagura in view of Chiu and Yamada in order to have the plurality of projections includes a material with a refractive index higher than a refractive index of the second fixing layer because Nakamura discloses the plurality of projections is part of the light guide plate for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film.
Regarding claim 11, Nagura in view of Chiu and Lee does not explicitly disclose the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections.
Yamada discloses the fixing layer disposed in contact with the display panel and the optical sheet (see figs.3 and 5) and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing layer disposed in contact with the display panel and the optical sheet and serving as a light diffuser as taught by Yamada in the display of Nagura in view of Chiu and Lee in order to have the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections because the fixing layer functions as a light diffuser which has a function of mitigating optical interference for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Kajita US 20100165238.
Regarding claim 9, Nagura in view of Chiu and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Kajita discloses a display, in at least fig.11, a second fixing layer (9-3) is provided between the optical sheet (9-2) and light-outputting surface (the light-outputting surface of 9-4)(para.89) for the purpose of stacking the optical sheet with the light guide plate (para.89).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Kajita in the display of Nagura in view of Chiu and Yamada for the purpose of stacking the optical sheet with the light guide plate.
Regarding claim 10, Nagura in view of Chiu and Yamada does not explicitly disclose the plurality of projections includes a material with a refractive index higher than the refractive index of the second fixing layer.
Kajita discloses the light guide plate includes a material (glass, para.89) with a refractive index (it’s well-known a refractive index of a glass is about 1.5 or higher) higher than a refractive index (1.15, para.89) of the second fixing layer for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film, and having the optical film functions satisfactorily (para.72).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate includes a material with a refractive index higher than a refractive index of the second fixing layer as taught by Kajita in the display of Nagura in view of Chiu and Yamada in order to have the plurality of projections includes a material with a refractive index higher than the refractive index of the second fixing layer because Nakamura discloses the plurality of projections is part of the light guide plate for the purpose of preventing the light from multiple reflection between the light guide plate and the optical film, and having the optical film functions satisfactorily.
Regarding claim 11, Nagura in view of Chiu and Kajita does not explicitly disclose the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections.
Yamada discloses the fixing layer disposed in contact with the display panel and the optical sheet (see figs.3 and 5) and serving as a light diffuser (para.47 and 57) for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing layer disposed in contact with the display panel and the optical sheet and serving as a light diffuser as taught by Yamada in the display of Nagura in view of Chiu and Kajita in order to have the fixing layer includes a function of mitigating optical interference between the luminance-improving film and the plurality of band-shaped projections because the fixing layer functions as a light diffuser which has a function of mitigating optical interference for the purpose of improving luminance/brightness and adhering the display panel with the optical sheet with a diffusion function.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Li CN 1530713A (see machine translation of 17475976_2022-11-08_CN_1530713_A_M.pdf).
Regarding claims 12 and 13, Nagura in view of Chiu and Yamada does not explicitly disclose the luminance-improving film is a reflective polarization film, and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves.
Li discloses a display, in at least figs.9 and 8, the luminance-improving film is a reflective polarization film (61), and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves (page 6, lines 23-28) for the purpose of minimizing light loss and increasing the luminance (page 6, line 28 and page 6, line 47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the luminance-improving film is a reflective polarization film, and the reflective polarization film performs S-wave recycling with use of light interference to convert incoming light into P waves as taught by Li in the display of Nagura in view of Chiu and Yamada for the purpose of minimizing light loss and increasing the luminance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 6, and further in view of Kajita US 20100165238.
Regarding claim 14, Nagura in view of Chiu and Yamada does not explicitly disclose the luminance-improving film is a prism sheet.
Kajita discloses a display, in at least fig.11, the luminance-improving film (9-2) is a prism sheet (para.72 discloses a prism sheet is also called a brightness improving film) for the purpose of improving the brightness of the liquid crystal display device seen from the front by directionally light emitted from the backlight device (para.72).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the luminance-improving film is a prism sheet as taught by Kajita in the display of Nagura in view of Chiu and Yamada for the purpose of improving the brightness of the liquid crystal display device seen from the front by directionally light emitted from the backlight device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 as applied to claim 16, and further in view of Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798).
Regarding claim 17, Nagura discloses the display panel unit comprises: a display panel (3) (see fig.3).
Nagura in view of Chiu does not explicitly disclose the display panel unit comprising an optical sheet disposed between the display panel and the light-outputting surface.
Yamada discloses a display, in at least figs.3,5 and 2, the display panel unit comprising an optical sheet (B, para.39 and 57) disposed between the display panel (LPN with at least PL1 and PL2) and the light-outputting surface (the light-outputting surface of the light guide plate 41, see figs.3 and 5) for the purpose of improving luminance/brightness (para.47 and 57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel unit comprising an optical sheet disposed between the display panel and the light-outputting surface as taught by Yamada in the display of Nagura in view of Chiu for the purpose of improving luminance/brightness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 and Yamada JP 2011039173A (provided in IDS filed on 08/29/2018 with English translation in parent case 16/080,798) as applied to claim 15, and further in view of Lee US 20030117790.
Regarding claim 18, Nagura in view of Chiu and Yamada does not explicitly disclose a second fixing layer is provided between the optical sheet and light-outputting surface.
Lee discloses a display, in figs.3 and 5, a second fixing layer (63 or 103) is provided between the optical sheet (62b or 102b) and light-outputting surface (65 or 105) for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections (para.22).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second fixing layer is provided between the optical sheet and light-outputting surface as taught by Lee in the display of Nagura in view of Chiu and Yamada for the purpose of fixing the optical sheet with the light guide plate and preventing the light from multiple reflections.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 as applied to claim 19, and further in view of Jang US 2010/0014276.
Regarding claim 20, Nagura discloses the light sources are LEDs (page 2, last paragraph).
Nagura in view of Chiu does not explicitly disclose the light guide plate is a glass substrate.
Jang discloses a display, in at least fig.2, the light guide plate is a glass substrate (para.23) for the purpose of forming a transparent light guide plate (para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate is a glass substrate as taught by Jang in the display of Nagura in view of Chiu for the purpose of forming a transparent light guide plate.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagura JP 2013211217A (see Machine translation of 17475976_2022-11-08_JP_2013211217_A_M.pdf) in view of Chiu US 2014/0116607 as applied to claim 5, and further in view of Jang US 2010/0014276.
Regarding claim 24, Nagura in view of Chiu does not explicitly disclose the light guide plate is a glass substrate.
Jang discloses a display, in at least fig.2, the light guide plate is a glass substrate (para.23) for the purpose of forming a transparent light guide plate (para.23).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide plate is a glass substrate as taught by Jang in the display of Nagura in view of Chiu for the purpose of forming a transparent light guide plate.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871